Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2022 has been entered.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
4.	Claims 1, 3-5, 8, 10, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Burbidge et al. (W0 2017/014716 A1) in view of KIM (US Pub. No: 2019/0394816 A1).
NOTE: In regards to rejection for more clear citations, the Examiner provides citations from the Burbidge et al. PG-PUB reference i.e. US Pub. No: 2020/0288511 A1. This reference contains the exact same specification as the Burbidge et al. (W0 2017/014716 A1) reference.
Regarding claim 1, Burbidge et al. teach an apparatus comprising processing circuitry, configured to cause a base station (BS) (see Abstract, Fig.12/eNB and Fig.14 for an apparatus/BS & block 1404 inside apparatus/BS for processing circuitry) to:  
determine to switch a remote user equipment (UE) to a direct path to the base station from an indirect path (see Fig.12 and para [0156] wherein the Remote UE 106 continues to perform measurement reporting to the eNB 102 to provide update measurement information on the direct link to the eNB 102, is mentioned, see para  [0157] wherein the eNB 102 decides to switch traffic back to the direct path & this decision may be based on measurements reported from the Remote UE 106, is mentioned), the indirect path being through a relay UE in accordance with a relay arrangement, wherein the relay UE and the remote UE are connected via a PC5 connection (see Fig.12 and para [0148] wherein the Remote UE 106 initiates establishment of a 1:1 communication with Relay UE 1 104a, by sending the Direct Communication Request message, is mentioned and also see Fig.3b & para [0051] wherein the communication path between the remote UE 106 and the eNB 102 is relayed via the relay UE 104 on the PC5 interface 110 between the Remote UE 106 and the Relay UE 104, is mentioned);
and in response, encode, for transmission to the remote UE, a connection reconfiguration message to reconfigure a connection between the base station and the remote UE (see para [0158] wherein the eNB 102 sends a message (e.g. an RRC Connection Reconfiguration message) to the Remote UE 106 & this message may contain a command that the Remote UE 106 should switch its traffic back to the direct path 108′, is mentioned);
Burbidge et al. is silent in teaching the above apparatus comprising encoding, for transmission to the relay UE, a connection reconfiguration message to reconfigure a connection between the base station and the relay UE and causing the PC5 connection to be released.
However, KIM teaches an apparatus (see Abstract and Fig.19, eNB) comprising encoding, for transmission to the relay UE, a connection reconfiguration message to reconfigure a connection between the base station and the relay UE and causing the PC5 connection to be released (see para [0627] wherein the relay UE receiving the RRC message from the eNB may check the ID of the remote UE included in the RRC message and may transmit the PC5 message to the remote UE to notify that the S1 connection and/or the RRC connection is released, is mentioned and also see para [0633]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of Burbidge et al. to include both encoding, for transmission to the relay UE, a connection reconfiguration message to reconfigure a connection between the base station and the relay UE and causing the PC5 connection to be released, disclosed by KIM in order to provide an  effective mechanism to efficiently release a radio data bearer for remote UE configured between relay UE and a base station and also to optimize data transmission of remote UE in wireless communication system.
Regarding claim 3, Burbidge et al. and KIM together teach the apparatus according to claim 1.
Burbidge et al. further teach the apparatus according to claim 1, wherein the processing circuitry is further configured to: in response to determining that the relay UE is served by the BS, encode, for transmission to the relay UE, a third connection reconfiguration message that indicates a switch from the direct to the indirect between the remote UE and the BS (see para [0147] the eNB 102 sending a message (e.g. an RRC Relay Reconfiguration message) to the Relay UE 1 104a, which informs the Relay UE to expect traffic from the Remote UE 106, is mentioned). 
Regarding claim 4, Burbidge et al. and KIM together teach the apparatus according to claim 1.
	Burbidge et al. further teach the apparatus according to claim 1, wherein the relay arrangement is an Evolved ProSe UE-to-Network Relay (see para [0205]). 
Regarding claim 5, Burbidge et al. and KIM together teach the apparatus according to claim 1.
Burbidge et al. further teach the apparatus according to claim 1, wherein the processing circuitry is further configured to cause the BS to: receive an identifier of the relay UE, wherein the identifier of the relay UE is an eNB UE S1AP identifier (see Fig.9, wherein the Relay UE having UE S1AP ID, is shown and also see paragraphs [0101] & [0273]). 
Regarding claim 8, Burbidge et al. and KIM together teach the apparatus according to claim 1.
	Burbidge et al. further teach the apparatus according to claim 1, wherein the processing circuitry is further configured to: decode, from an Access and Mobility Management Function (AMF), a path switch trigger message that indicates that the indirect path is to be disabled (see para [0157] wherein the eNB 102 deciding to switch traffic back to the direct path 108' (that includes disabling the indirect path), is mentioned).
Regarding claim 10, Burbidge et al. and KIM together teach the apparatus according to claim 1.
	Burbidge et al. further teach the apparatus according to claim 1, wherein the processing circuitry is further configured to, as part of the relay arrangement: decode a downlink data packet received from a serving gateway (SGW), to be forwarded to the remote UE (see Fig.9 for SGW and para [0043]); and encode the downlink data packet for transmission to the relay UE, to be forwarded to the remote UE (see paragraphs [0043] and [0101]). 
Regarding claim 11, Burbidge et al. and KIM together teach the apparatus according to claim 1.
Burbidge et al. further teach the apparatus according to claim 1, further comprising a transceiver to receive an uplink data packet from the relay UE (see Fig.14, Transmit/Receive blocks for transceiver and see para [0151]). 
Regarding claim 12, Burbidge et al. and KIM together teach the apparatus according to claim 1.
Burbidge et al. further teach the apparatus according to claim 1, wherein the processing circuitry includes a baseband processor to decode uplink data (see Fig.15, baseband processor inside the apparatus and see para [0173]). 
5.	Claims 2, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Burbidge et al. (W0 2017/014716 A1) in view of KIM (US Pub. No: 2019/0394816 A1) and further in view of Ericsson (“Service Continuity and Mobility”, 3GPP TSG-RAN WG2 #96, R2-168213, NOV 2016) (herein after known as “Ericsson”).
NOTE: In regards to rejection for more clear citations, the Examiner provides citations from the Burbidge et al. PG-PUB reference i.e. US Pub. No: 2020/0288511 A1. This reference contains the exact same specification as the Burbidge et al. (W0 2017/014716 A1) reference.
Regarding claim 2, Burbidge et al. and KIM together teach the apparatus according to claim 1.
Burbidge et al. and KIM together yet are silent in teaching the apparatus according to claim 1, wherein the processing circuitry is further configured to: in response to determining that the relay UE is served by another BS, encode, for transmission to the remote UE, a handover command message that indicates: a handover of the remote UE to the other BS.
However, Ericsson teaches an apparatus (see page 2, Figure 1, serving eNB), wherein the processing circuitry is further configured to: in response to determining that the relay UE is served by another BS, encode, for transmission to the remote UE, a handover command message (see page 2, Fig.1 and page 3, under proposal 2, 1st para wherein the UEs (that include both remote UE and relay UE) having different serving eNBs before relaying is activated, is mentioned and also relocating a UE context from a source eNB to a target eNB while at the same time changing the radio path between those eNBs in the handover procedure, is mentioned and also see page 3, observation 7) that indicates: a handover of the remote UE to the other BS (see page 3, under proposal 2, 1st para & observation 7 wherein during an inter-eNB handover, the target eNB decides the resulting configuration for the UE, including which bearers that remains after the handover, is mentioned and the same principle being used for evolved ProSe UE-to-network relay, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of Burbidge et al. and KIM to have the processing circuitry being further configured to in response to determining that the relay UE is served by another BS, encode, for transmission to the remote UE, a handover command message that indicates a handover of the remote UE to the other BS, disclosed by Ericsson in order to provide an  effective mechanism to efficiently provide service continuity, QoS and mobility of a remote UE and also to allow multiple evolved remote UEs via an evolved Prose UE-to-Network Relay UE in wireless communication system.
Regarding claim 6, Burbidge et al. and KIM together teach the apparatus according to claim 1.
	Burbidge et al. further teach the apparatus according to claim 1, the processing circuitry further configured to: decode, from the remote UE, a measurement report, which is received as part of direct communication between the remote UE and the BS, wherein the measurement report indicates one or more signal quality measurements for the direct communication between the remote UE and the BS (see para [0144] wherein the Remote UE 106 performing measurement reporting to the eNB 102 & the reported measurements include measurements of the signal level/or quality of the direct link to the eNB 102, is mentioned).
Burbidge et al. and KIM together yet are silent in teaching the apparatus according to claim 1, the processing circuitry further configured to determine, based at least partly on the measurement report, whether to initiate a handover of the remote UE to another BS.
	However, Ericsson teaches an apparatus (see page 2, Figure 1, serving eNB), the processing circuitry further configured to determine, based at least partly on the measurement report, whether to initiate a handover of the remote UE to another BS (see page 3, observation 5, wherein network-controlled handover based on measurement reporting, is mentioned and also see page 3, observation 7) (please see motivation as in claim 1). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of Burbidge et al. and KIM to have the processing circuitry further configured to determine, based at least partly on the measurement report, whether to initiate a handover of the remote UE to another BS, disclosed by Ericsson in order to provide an  effective mechanism to efficiently provide service continuity, QoS and mobility of a remote UE and also to allow multiple evolved remote UEs via an evolved Prose UE-to-Network Relay UE in wireless communication system.
Regarding claim 7, Burbidge et al., KIM and Ericsson all together teach the apparatus according to claim 6.
	Ericsson further teaches the apparatus according to claim 6, the processing circuitry further configured to: determine to initiate the handover if a first  signal quality measurement of the one or more signal quality measurements is less than a threshold and determine to refrain from initiation of the handover if the first signal quality measurement is greater than or equal to the threshold (see page 3, observation 3, wherein mobility functions in E-UTRAN, such as handover being used to maintain the Quality of Service (QOS)  (that include the one or more signal quality measurements being less than/greater than a threshold for initiating/refraining from the handover) as requested by EPC, is mentioned and also see page 3, observation 5) (please see motivation as in claim 6). 
Regarding claim 9, Burbidge et al. and KIM together teach the apparatus according to claim 8.
Burbidge et al. further teach the apparatus according to claim 8, wherein the processing circuitry further configured to: decode, from the remote UE, a measurement report, which is received as part of the indirect path, wherein the measurement report indicates one or more signal quality measurements for the indirect path (see para [0156]). 
Burbidge et al. and KIM together yet are silent in teaching the apparatus according to claim 8, wherein the processing circuitry further configured to: determine, based at least partly on the measurement report, whether to initiate a handover of the remote UE to another BS.
However, Ericsson teaches an apparatus (see page 2, Figure 1, serving eNB), wherein the processing circuitry further configured to: determine, based at least partly on the measurement report, whether to initiate a handover of the remote UE to another BS (see page 3, observation 5, wherein network-controlled handover based on measurement reporting, is mentioned and also see page 3, observation 7).
 Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of Burbidge et al. and KIM to have the processing circuitry further configured to determine, based at least partly on the measurement report, whether to initiate a handover of the remote UE to another BS, disclosed by Ericsson in order to provide an  effective mechanism to efficiently provide service continuity, QoS and mobility of a remote UE and also to allow multiple evolved remote UEs via an evolved Prose UE-to-Network Relay UE in wireless communication system.
6.	Claims 19-24 and 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Burbidge et al. (W0 2017/014716 A1) in view of Kim et al. (US Pub. No: 2018/0295497 A1).
NOTE: In regards to rejection for more clear citations, the Examiner provides citations from the Burbidge et al. PG-PUB reference i.e. US Pub. No: 2020/0288511 A1. This reference contains the exact same specification as the Burbidge et al. (W0 2017/014716 A1) reference.
Regarding claim 19, Burbidge et al. teach an apparatus comprising: processing circuitry, configured to cause a remote user equipment (UE) (see Abstract and Fig.11, Remote UE and also see Fig.14 for an apparatus/first_UE & block 1404 inside apparatus for processing circuitry) to: 
encode, for transmission to a relay UE, an information request message that indicates an intention of the remote UE to communicate with the relay UE in accordance with a relay arrangement (see para [0116] wherein the Remote UE 106 transmitting a solicitation message to the Relay UE 104a, is mentioned and also see para [0118] wherein the Remote UE 106 initiating establishment of a 1:1 communication with Relay UE 1 104a, by sending the Direct Communication Request message, is mentioned and also see para [0148]); 
decode an information response message from the relay UE, wherein the information response message indicates an identifier of the relay UE (see para [0121] wherein the Relay UE 1 104a confirming the establishment of the 1:1 communication with the Remote UE 106 by sending a Direct Communication Response, is mentioned & also the message may include additional information related to the configuration of the 1:1 communication link (that can include identifier of the relay UE), is mentioned and also see para [0144] wherein the identifier of the relay UE, is mentioned and also see para [0149]) and 
encode, for transmission to a mobility management entity of the remote UE via the relay UE and a base station (BS), a non-access stratum (NAS) message (see para [0043] wherein an S1 connection is established between the Remote UE and the eNB, and also an S1 connection is established between eNB and core network (MME and S-GW) and also that the Relay UE 104 remains in coverage of the eNB 102 for the duration of the relaying operation, is mentioned and also see para [0062] wherein control plane traffic (i.e. RRC and NAS signaling) could also be carried via the relay path, is mentioned, all of which clearly includes and is equivalent to “encoding for transmission to a mobility management entity of the remote UE via the relay UE and a base station (BS), a non-access stratum (NAS) message”).
Burbidge et al. is silent in teaching the above apparatus comprising wherein the mobility management entity of the remote UE is different than a mobility management entity of the relay UE.
However, Kim et al. teach an apparatus (see Abstract and Fig.15/Fig.16 for Remote UE) comprising wherein the mobility management entity of the remote UE is different than a mobility management entity of the relay UE (see Fig.16 and para [0209] wherein the eNB forwarding the TAU request message to identified MME 1 based on the S-TMSI of the relay UE or the MME identifier of MME 1 [S1625], and MME 1 receiving context information of the remote UE from MME 2 by triggering a context request procedure of the remote UE, is mentioned, which clearly includes and is equivalent to “ wherein the mobility management entity of the remote UE is different than a mobility management entity of the relay UE”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of Burbidge et al. to have the mobility management entity of the remote UE being different than a mobility management entity of the relay UE, disclosed by Kim et al.  in order to provide an effective mechanism of both efficiently receiving an identifier of MME supporting relay UE from the relay UE in which a direct connection to remote UE is established and also supporting the relay UE to forward a paging message to the remote UE through the direct connection with the remote UE in the wireless communication system.
Regarding claim 20, Burbidge et al. and Kim et al. together teach the apparatus according to claim 19.
Burbidge et al. further teach the apparatus according to claim 19, wherein the identifier of the relay UE is a globally unique temporary identifier (GUTI) (see para [0007] wherein the announcement of the ECGI by a ProSe UE-to-NW Relay allowing remote UEs served by a ProSe UE-to-NW Relay to receive the value of the ECGI of the cell serving the ProSe UE-to-NW Relay, is mentioned and also see para [0118]). 
Regarding claim 21, Burbidge et al. and Kim et al. together teach the apparatus according to claim 19.
	Burbidge et al. further teach the apparatus according to claim 19, the processing circuitry is further configured to cause the remote UE to: transmit the information request message to the relay UE via a PC5 interface (see paragraphs [0134], [0148] and [0206]). 
Regarding claim 22, Burbidge et al. and Kim et al. together teach the apparatus according to claim 19.
	Burbidge et al. further teach the apparatus according to claim 19, wherein the relay arrangement includes a sidelink communication between the remote UE and the relay UE in accordance with a Proximity-Based Services (ProSe) arrangement (see Fig.2 and paragraphs [0039] & [0224]). 
Regarding claim 23, Burbidge et al. and Kim et al. together teach the apparatus according to claim 19.
	Burbidge et al. further teach the apparatus according to claim 19, the processing circuitry further configured to: 
determine a signal quality measurement for the relay arrangement based at least partly on a reception of a connection message from the realy UE (see para [0144] wherein the Remote UE 106 performing measurements including measurements of the signal level/or quality to Relay UE 1, is mentioned and also see para [0117]); and
determine whether to communicate with the relay UE in accordance with the relay arrangement based at least partly on the signal quality measurement (see paragraphs [0117] and [0144]). 
Regarding claim 24, Burbidge et al. and Kim et al. together teach the apparatus according to claim 19.
	Burbidge et al. further teach the apparatus according to claim 19, wherein the remote UE is configured to operate as an Evolved Proximity-Based Services (ProSe) Remote UE (see Fig.2 and paragraphs [0039] & [0205]), wherein the relay arrangement is an Evolved ProSe UE-to-Network Relay (see Fig.2 and paragraphs [0039] and [0224]).
Regarding claim 31, Burbidge et al. teach a remote user equipment (UE) (see Abstract and Fig.11, Remote UE and also see Fig.14 for remote_UE), comprising: a radio (see Fig.14, blocks 1402/1406); and processing circuitry (see Fig.14, block 1404 inside apparatus/remote_UE for processing circuitry), operably coupled to the radio and configured to cause the remote UE (see para [0170]) to: encode, for transmission to a relay UE, an information request message that indicates an intention of the remote UE to communicate with the relay UE in accordance with a relay arrangement (see para [0116] wherein the Remote UE 106 transmitting a solicitation message to the Relay UE 104a, is mentioned and also see para [0118] wherein the Remote UE 106 initiating establishment of a 1:1 communication with Relay UE 1 104a, by sending the Direct Communication Request message, is mentioned and also see para [0148]); 
decode an information response message from the relay UE, wherein the information response message indicates an identifier of the relay UE (see para [0121] wherein the Relay UE 1 104a confirming the establishment of the 1:1 communication with the Remote UE 106 by sending a Direct Communication Response, is mentioned & also the message may include additional information related to the configuration of the 1:1 communication link (that can include identifier of the relay UE), is mentioned and also see para [0144] wherein the identifier of the relay UE, is mentioned and also see para [0149]); and 
encode, for transmission to a mobility management entity of the remote UE via the relay UE and a base station (BS), a non-access stratum (NAS) (see para [0043] wherein an S1 connection is established between the Remote UE and the eNB, and also an S1 connection is established between eNB and core network (MME and S-GW) and also that the Relay UE 104 remains in coverage of the eNB 102 for the duration of the relaying operation, is mentioned and also see para [0062] wherein control plane traffic (i.e. RRC and NAS signaling) could also be carried via the relay path, is mentioned, all of which clearly includes and is equivalent to “encoding for transmission to a mobility management entity of the remote UE via the relay UE and a base station (BS), a non-access stratum (NAS) message”). 
Burbidge et al. is silent in teaching the above apparatus comprising wherein the mobility management entity of the remote UE is different than a mobility management entity of the relay UE.
However, Kim et al. teach an apparatus (see Abstract and Fig.15/Fig.16 for Remote UE) comprising wherein the mobility management entity of the remote UE is different than a mobility management entity of the relay UE (see Fig.16 and para [0209] wherein the eNB forwarding the TAU request message to identified MME 1 based on the S-TMSI of the relay UE or the MME identifier of MME 1 [S1625], and MME 1 receiving context information of the remote UE from MME 2 by triggering a context request procedure of the remote UE, is mentioned, which clearly includes and is equivalent to “ wherein the mobility management entity of the remote UE is different than a mobility management entity of the relay UE”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of Burbidge et al. to have the mobility management entity of the remote UE being different than a mobility management entity of the relay UE, disclosed by Kim et al.  in order to provide an effective mechanism of both efficiently receiving an identifier of MME supporting relay UE from the relay UE in which a direct connection to remote UE is established and also supporting the relay UE to forward a paging message to the remote UE through the direct connection with the remote UE in the wireless communication system.
Regarding claim 32, Burbidge et al. and Kim et al. together teach the remote UE of claim 31.
Burbidge et al. further teach the remote UE of claim 31, wherein the identifier of the relay UE is a globally unique temporary identifier (GUTI) (see para [0007] wherein the announcement of the ECGI by a ProSe UE-to-NW Relay allowing remote UEs served by a ProSe UE-to-NW Relay to receive the value of the ECGI of the cell serving the ProSe UE-to-NW Relay, is mentioned and also see para [0118]).
Regarding claim 33, Burbidge et al. and Kim et al. together teach the remote UE of claim 31.
Burbidge et al. further teach the remote UE of claim 31, wherein the processing circuitry is further configured to cause the remote UE to: transmit the information request message to the relay UE via a PC5 interface (see paragraphs [0134], [0148] and [0206]).
Regarding claim 34, Burbidge et al. and Kim et al. together teach the remote UE of claim 31.
Burbidge et al. further teach the remote UE of claim 31, wherein the relay arrangement includes a sidelink communication between the remote UE and the relay UE in accordance with a Proximity-Based Services (ProSe) arrangement (see Fig.2 and paragraphs [0039] & [0224]).
Regarding claim 35, Burbidge et al. and Kim et al. together teach the remote UE of claim 31.
Burbidge et al. further teach the remote UE of claim 31, wherein the processing circuitry is further configured to cause the remote UE to: determine a signal quality measurement for the relay arrangement based at least partly on a reception of a connection message from the relay UE (see para [0144] wherein the Remote UE 106 performing measurements including measurements of the signal level/or quality to Relay UE 1, is mentioned and also see para [0117]); and determine whether to communicate with the relay UE in accordance with the relay arrangement based at least partly on the signal quality measurement (see paragraphs [0117] and [0144]).
Regarding claim 36, Burbidge et al. and Kim et al. together teach the remote UE of claim 31.
Burbidge et al. further teach the remote UE of claim 31, wherein the remote UE is configured to operate as an Evolved Proximity-Based Services (ProSe) Remote UE, wherein the relay arrangement is an Evolved ProSe UE-to-Network Relay (see Fig.2 and paragraphs [0039] & [0205]), wherein the relay arrangement is an Evolved ProSe UE-to-Network Relay (see Fig.2 and paragraphs [0039] and [0224]).
Response to Arguments
7.	Applicant' s arguments with respect to  amended independent claim 1 & its dependent claims 2-12 have been considered but are moot under the new ground(s) of rejection made in view of KIM (US Pub. No: 2019/0394816 A1) as presented in the current office action.
8.	In pages 10 to 11 of Applicant’s remarks, regarding amended independent claim 19, Applicant also mentions that Kim does not suggest any NAS message to  an MME of a remote UE that is different than an MME of a corresponding relay UE and thus, for at least the above reason, Applicant submits that the cited art fails to teach or suggest all the features and limitations of claim 19.
	However, the Examiner respectfully disagrees to the above statements of the Applicant, as follows.
Burbidge et al. clearly teach encoding, for transmission to a mobility management entity of the remote UE via the relay UE and a base station (BS), a non-access stratum (NAS) message (see para [0043] wherein an S1 connection is established between the Remote UE and the eNB, and also an S1 connection is established between eNB and core network (MME and S-GW) and also that the Relay UE 104 remains in coverage of the eNB 102 for the duration of the relaying operation, is mentioned and also see para [0062] wherein control plane traffic (i.e. RRC and NAS signaling) could also be carried via the relay path, is mentioned, all of which clearly includes and is equivalent to “encoding for transmission to a mobility management entity of the remote UE via the relay UE and a base station (BS), a non-access stratum (NAS) message”).
Kim et al. clearly teach wherein the mobility management entity of the remote UE is different than a mobility management entity of the relay UE (see Fig.16 and para [0209] wherein the eNB forwarding the TAU request message to identified MME 1 based on the S-TMSI of the relay UE or the MME identifier of MME 1 [S1625], and MME 1 receiving context information of the remote UE from MME 2 by triggering a context request procedure of the remote UE, is mentioned, which clearly includes and is equivalent to “ wherein the mobility management entity of the remote UE is different than a mobility management entity of the relay UE”). Thus, Burbidge et al. and Kim et al. together clearly teach encoding, for transmission to a mobility management entity of the remote UE via the relay UE and a base station (BS), a non-access stratum (NAS) message, wherein the mobility management entity of the remote UE is different than a mobility management entity of the relay UE and all other limitations as recited in the  amended independent claim 19, as already mentioned above under Claim Rejections.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	CHUN (US Pub. No: 2019/0028962 A1) disclose mechanisms for user equipments for requesting connection to network in wireless communication system.
	SHIN et al. (US Pub. No: 2018/0007529 A1) disclose mechanisms for selecting neighboring UE to perform D2D communication.
	KIM (US Pub. No: 2019/0394711 A1) disclose a method for receiving, by a UE (User Equipment), receiving data related with non-3GPP through 3GPP access in a wireless communication system.
10.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
	 	Commissioner for Patents,
                      P.O. Box 1450
                      Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/          Examiner, Art Unit 2477 
	9/30/2022